     IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

          MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA                    )
                                            )             CRIMINAL ACTION NO.
          v.                                )                2:19cr118-MHT
                                            )                     (WO)
CLARENCE WRIGHT LANE, JR.                   )

                                 OPINION AND ORDER

      Defendant          Clarence         Wright          Lane,        Jr.   has   been

indicted        on     14    counts:        one      count     of       possessing      a

firearm known to be stolen, eight counts of disposing

of    a    firearm       to      a   convicted            felon,       one   count     of

conspiring        to    distribute          and      possess       with      intent    to

distribute        50    grams        or   more       of    methamphetamine,           and

four counts of possessing with intent to distribute 50

grams      or    more       of    methamphetamine.                 Defense     counsel

filed      a    motion      for      Lane   to       receive       a    mental-health

evaluation to determine his competence to stand trial.

The    court      held       a    hearing       on    the     motion,        which     is

unopposed by the government, on September 3, 2019.                                    For

the reasons explained below, the court will order this

examination            as        well       as,       if       feasible,           other
mental-health       examinations,          all   to     be    conducted           at

Bureau of Prisons (BOP) mental-health facilities.



                                      A.

     A   court    may     order   a    competency       evaluation           on    a

party’s motion, or on the court’s own motion, “at any

time after the commencement of a prosecution for an

offense and prior to the sentencing of the defendant,”

if   there   is     “reasonable       cause      to    believe      that      the

defendant    may     presently        be   suffering         from   a    mental

disease or defect rendering him mentally incompetent to

the extent that he is unable to understand the nature

and consequences of the proceedings against him or to

assist properly in his defense.”                 18 U.S.C. § 4241(a).

The court may order a defendant to be committed for a

reasonable       period    of     time     to    the    custody         of    the

Attorney     General      to    be    placed      in    a     suitable        BOP

facility      for       this      competency           examination.           See

§§ 4241(b), 4247(b).

     Lane has previously been diagnosed with Attention



                                      2
Deficient      Disorder          with        Hyperactivity       (ADHD)       and

bipolar    disorder.            Since     his       incarceration,      he    has

begun     taking          medication         to      manage     symptoms       of

depression.         As a result of his mental disorders, he

received SSI disability benefits until the age of 18.

In   addition,       he    reports      difficulty        writing,      raising

concerns that he may also suffer from an intellectual

disability      or,       at    least,       may     otherwise    have       some

limited intellectual capacity.                     Defense counsel reports

that, in the course of this case, Lane’s decisions have

appeared       “impulsive         and        irrational,”        Motion       for

Psychological        Evaluation         and    Determination       of    Mental

Competency (doc. no. 61) at 1, and that Lane has been

unable    to    “grasp         concepts       included     in    the    law    of

conspiracy and accomplice liability.” Id.

     Based     on    these      representations,          the    court    finds

that there is reason to believe that Lane may not be

competent to stand trial.                    The court will, therefore,

order    him    to    be       evaluated       at    a   BOP    mental-health

facility, pursuant to 18 U.S.C. §§ 4241(b) and 4247(b).



                                         3
Once    the       examination          is    complete,         the   examiner      will

prepare       a    psychological            report       and    file   this    report

with the court and with counsel, pursuant to § 4247.

This    report              should     include       a    description         of     the

psychological and medical tests administered and their

results;          the        examiner’s          findings,       diagnosis,         and

prognosis          of         Lane’s        mental       condition;       and       the

examiner’s opinions as to whether, given the demands

that may be made on Lane throughout this prosecution,

he may currently be “suffering from a mental disease or

defect rendering him mentally incompetent to the extent

that    he        is        unable     to    understand         the     nature      and

consequences            of     the     proceedings         against      him    or    to

assist properly in his defense.”                         18 U.S.C. § 4241(a).



                                             B.

       If, after this evaluation, the court were to find

that    Lane       is       incompetent       to     stand     trial,    the       court

would    then          be    required       to    commit       him   again    to     the

custody of the Attorney General, and again he would



                                             4
need to be hospitalized for treatment in a suitable

facility,       though     this     time       in    order        to    determine

whether there is a substantial probability that, in the

foreseeable         future,    he   will       attain      the     capacity       to

permit    the       criminal     proceedings          against          him   to   go

forward.      See 18 U.S.C. § 4241(d)(1).                   The court wishes

to avoid the further delay and inconvenience to the

parties       and     to   the      court       of        another        potential

commitment,         including       the    extra          time    required        to

transport Lane from the BOP back to this district and

then back to the BOP again.                Thus, the court will order

that, if the BOP examiner finds Lane incompetent, the

examiner should, if possible and practicable as allowed

by the applicable statutory time constraints, see 18

U.S.C.    §    4241(b),       and    without         an    additional        court

order,    immediately         conduct      a    restoration            evaluation

pursuant to § 4241(d)(1) to determine if there is a

substantial         probability       that,         in      the        foreseeable

future, Lane will regain competency.                        However, if the

evaluator concludes that Lane is incompetent to stand



                                      5
trial but is unable, for whatever reason, to reach the

related     issue     of   restoration,         the     BOP      should,     if

feasible, still hold Lane at the evaluation site so

that    a   competency     hearing       can    promptly         be   held   by

video-conferencing.         This will allow the court to order

a restoration evaluation, if appropriate, without first

transporting      Lane     back    to     the    jail       in    the    local

district.



                                         C.

       Should   the      evaluator       find    Lane       competent        to

proceed, the evaluator should, if feasible, immediately

perform a ‘pre-sentencing study’ of him pursuant to 18

U.S.C. § 3552(b), to avoid any additional delay from

having to recommit Lane for this study.                     This court has

held that, where there is a reasonable basis to believe

that a defendant’s mental disease or defect--including

a substance-abuse disorder--contributed to the conduct

underlying      his   or   her    conviction,         the     court     should

order a mental-health evaluation. See United States v.



                                     6
Kimbrough,     No.      2:07cr260,      2018    WL    989541    (M.D.    Ala.

Feb. 20, 2018) (Thompson, J.); see also United States

v.   Mosley,     277     F.   Supp.     3d     1294    (M.D.    Ala.    2017)

(Thompson, J.) (discussing the issue of substance-abuse

disorders in further detail).

       Here, Lane has been diagnosed with ADHD and bipolar

disorder.      Defense counsel reports that Lane has used

marijuana      and     that   he   is     now    charged       with    crimes

involving methamphetamine. Further, Lane has reported

difficulty writing.            The court has reason to believe

that    Lane’s    mental      disorders,        and    potentially      other

co-occurring          cognitive    deficits       or    limitations       and

substance abuse, together or alone, contributed to the

offenses with which he is charged.

       Should Lane be found competent to proceed and be

convicted, the court would order such a study to aid in

fashioning       an     appropriate       sentence,      by    helping     to

determine (1) whether and how Lane’s mental disorders

and deficiencies, together or alone, should mitigate

his sentence; and (2) what type of treatment, if any,



                                      7
he should receive during supervised release to prevent

further       criminal        activity            and         assist         with

rehabilitation.*       The     BOP’s       recommendations                should,

therefore,    focus    on    the    dual,       overlapping             issues   of

mitigation    and    treatment:          the    role,        if    any,    Lane’s

mental    disorders,         diminished           or        limited        mental

capacity, and substance abuse, together or alone, may

have played in his charged conduct, and what treatment

is   recommended      for    him    in    light        of    his    individual

characteristics and history.

     18 U.S.C. § 3552(b) authorizes the court, upon a

defendant’s conviction, to order that a pre-sentencing

study    be   done    by    the     BOP    upon    the        finding       of    a

“compelling    reason”       or    where       there        are    no    adequate

professional resources available in the local community

to perform the study.             In this case, the court seeks a

comprehensive, longitudinal evaluation of Lane’s mental


     *In the past, the court has framed the mitigation
issue as one of “culpability,” see, e.g., United States
v. Mosley, 277 F. Supp. 3d 1294, 1295-96 (M.D. Ala.
2017), but that framing has resulted in some confusion.
This wording is meant to convey the idea more clearly.


                                     8
health to assess not only whether he suffers from a

substance-abuse         disorder     and     any   co-occurring       mental

disorders       or     cognitive         deficits,      but     how    these

disorders      and     deficits     interact,      if   at    all,    and   to

assist in the development of a specialized treatment

plan,   in     light    of   his    mental-health        diagnoses,     that

will    help    to     ensure     that    he     does   not   continue      to

violate      the     law.       There      are     no   local    resources

available       that     can       provide       such    a    specialized,

comprehensive, and longitudinal evaluation in the local

jail, where Lane is currently being detained.                          Also,

defense counsel himself ask that such an evaluation be

done while Lane is housed at the BOP facility. Because

there are no adequate professional resources available

at the local jail; because Lane will already be in BOP

custody for the competency evaluation; and because Lane

wants the evaluation himself, the court need not reach

the issue of whether there is a “compelling reason” for

the inpatient study.




                                      9
                               D.

    In conclusion, the court wants the BOP to conduct

evaluations     determining         the       following:       (1) Lane’s

competency     to    stand     trial;         (2) if      necessary,       a

restoration     evaluation;         (3)       how    mental      illness,

substance-abuse,     and     cognitive        deficiencies      or     other

limitations,     together      or        alone,     may     mitigate     his

offense conduct; and (4) what type of treatment, if

any, he should receive in prison and during supervised

release to assist in his rehabilitation.                    All of these

evaluations should be conducted while Lane is at the

designated     BOP   facility,           in   one    stay     (reasonably

prolonged if necessary and feasible but within the time

allowed by applicable law), and, thus, without having

to transfer him back and forth between the examination

site and the local jail and so as to avoid unnecessary

delay.

                                ***

    Accordingly, it is ORDERED that defendant Clarence

Wright Lane Jr.’s motion for a mental-health evaluation



                                    10
(doc. no. 61) is granted as follows:

       (1) Pursuant to the provisions of 18 U.S.C. § 4241

and §§ 4247(b) & (c), the United States Marshal for

this     district       shall     immediately        remove          defendant

Clarence Wright Lane, Jr. to the custody of the warden

of an appropriate BOP institution as may be designated

by the Attorney General, where he is to be committed

for    the    purpose     of     being       observed,        examined,      and

treated      by   one   or     more    qualified     psychiatrists            or

psychologists at the institution.                   The statutory time

period for the examination shall commence on the day

defendant Lane arrives at the designated institution.

The    examination      shall     be    conducted        in    the    suitable

facility closest to the court, unless impracticable.

       (2) Pursuant to 18 U.S.C. § 4241 and 4242, the

examining psychiatrists or psychologists shall evaluate

whether defendant Lane is currently suffering from a

mental       disease    or      defect       rendering        him     mentally

incompetent       to    the     extent       that   he        is    unable    to

understand        the    nature        and     consequences           of     the



                                       11
proceedings against him or to assist properly in his

defense.

       (3)   In    the     event      that     the    examiners      find   that

defendant Lane is suffering from a mental disease or

defect       rendering         him       mentally        incompetent,        the

examining          psychiatrists          or         psychologists      shall,

pursuant      to     18    U.S.C.        § 4241(d)(1),        also    evaluate

whether there is a substantial probability that, in the

foreseeable        future,       he     will    attain    the   capacity      to

permit the proceedings to go forward.

       (4) Pursuant to 18 U.S.C. § 3552(b), during the

time     defendant        Lane     is    at     the     BOP   facility,      the

examining psychiatrists or psychologists shall evaluate

defendant         Lane’s       psychological           condition      for    the

purposes of sentencing and shall include their findings

in a report to be presented to this court.

             (a) To assist the court in assessing defendant

Lane’s culpability--as a mitigating factor--the study

shall    discuss         his   history         and    characteristics,       and

shall particularly address (i) whether he suffers from



                                         12
any mental disorder, including but not limited to a

substance-abuse disorder and any cognitive deficiencies

or other limitations, and if so, which ones; (ii) if he

has    any   mental    disorders,          substance-abuse         disorders,

and cognitive deficiencies, how, if at all, they relate

to or interact with each other, or may be viewed as

having       caused,        led     to,      or     contributed         to   a

substance-abuse disorder, if any; (iii) what role, if

any, his mental disorders, substance-abuse disorders,

and cognitive deficiencies or other limitations, alone

or together, played in his commission of the offenses

with    which    he    is    now    charged;       (iv)   how     his   mental

disorders,      substance-abuse            disorders,       and     cognitive

deficiencies, together or alone, may impact his ability

to refrain from engaging in future criminal activity,

and to meet other conditions of supervision, such as

attending       scheduled         meetings        with    his     supervising

officer.

             (b) In addition to assessing whether defendant

Lane suffers from any mental disorders, substance-abuse



                                      13
disorders,        and   cognitive         deficiencies       or      other

limitations,      the   study    shall      provide   recommendations

for   treatment     and    other     supportive       services     to    be

provided to him while on supervised release to improve

the likelihood of him becoming a productive member of

society     and    refraining        from     substance      abuse      and

criminal     activity.       The      study    should     address       his

offense conduct, his personal characteristics, history,

and     circumstances;     his       mental    health     and     history

thereof;      which       treatment         modalities,         treatment

settings, and supportive or other services are likely

to be most effective in helping him to refrain from

violating     conditions        of    supervised      release;       which

specific BOP programs are recommended, and why, in the

event that he is incarcerated for an extended period of

time,                                                                   see

https://www.bop.gov/inmates/custody_and_care/docs/20170

914_BOP_National_Program_Catalog.pdf;                  and       whether,

assuming sincere and good-faith efforts on the part of

defendant Lane, relapse is to be reasonably expected.



                                     14
Among   other   issues,    the   study   shall   address   whether

there is any medication that can be used in conjunction

with any other treatment to address his disorders or

other mental-health problems, if any.

          (c) Finally, the study shall discuss any other

matters   the    BOP      believes    are   pertinent      to   the

sentencing factors set forth in 18 U.S.C. § 3553(a).

    DONE, this the 10th day of September, 2019.

                                    /s/ Myron H. Thompson
                                 UNITED STATES DISTRICT JUDGE
